Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 03/11/2021, 12/28/2021, and 04/26/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cover” in lines 1 and 3. It is unclear whether the limitation “a cover” in line 1 and 3 are the same or different. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2017-0268676; Kamiya et al.) in view of D2 (US 9,297,457; Arita) and D3 (JPH 06285994; applicant admitted prior art). Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses (Figures 1 and 21) a sealing structure for a cover made of resin (53 and 61, where 61 is made of resin; ¶ 0170), the sealing structure comprising: 
a cover made of resin in which a through-hole, into which a shaft part (51) is to be inserted, is provided (Figures 1 and 21); and 
a sealing apparatus (20; ¶ 0057) to seal between the through-hole of the cover (61) made of resin and the shaft part (51), wherein the sealing apparatus includes a support ring (21) that is made of resin (lacks disclosure) and has an annular shape about an axis (X), and an elastic body part that is made of an elastic material (22; ¶ 0057), has an annular shape about the axis (X) and is attached to the support ring (21) (Figures 1 and 21), 
the elastic body part (22) has an annular seal lip (24a) that contacts the shaft part (51) such that the shaft part is able to slide (Figures 1 and 21), and 
the support ring (21) is bonded to the cover (61) made of resin (lacks disclosure.)  
	D1 discloses a sealing structure as claimed, except for the material of the support ring 21. D2 teaches a sealing system, in Figure 2, with support ring 120 made of resin (Col.4, L56-58) to provide sufficient stiffness to support the seal lip. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to have the support ring made of resin in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having a support ring made of resin material), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
	D1 discloses a sealing structure as claimed with seal 20 having a support ring 21 and firmly attached to the resin cover 61 (If the seal is not securely attached to resin cover 61, then the seal will not function as intended. Prior art is presumed to be operable, MPEP 2121), except for support ring is bonded to the resin cover 61. Two components can be attached together by several methods including bonding. D3 discloses a known method of bonding two resin components producing fusion bonded part with high reliability of pressure resistance (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to bond the resin support ring and the resin cover in D1 modified with D2 by employing the method as taught by D3 since the claimed invention is merely a combination of known method (such as bonding resin components by welding), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable with secured bonding and thus effective sealing.          
	Thus, modifying D1 with D2 and D3 producing a predictable result renders the claim obvious.

As to claim 2, the combination teaches the sealing structure for a cover made of resin according to claim 1, wherein the support ring is bonded by welding to the cover made of resin (D3 teaches a welding method to bond two resin components. It would have been obvious to one having ordinary skill in the art to bond the support ring by welding to the cover.) 
 
As to claim 3, the combination teaches the sealing structure for a cover (61) made of resin according to claim 2, wherein a bonding part of the support ring, which is a part to be bonded to the cover made of resin, has an annular shape about the axis, the bonding part has an annular projection part that protrudes in the direction of the axis, and the support ring is bonded to the cover made of resin at the projection part made molten (D2 teaches a resin support ring with projection part. D1 modified with D2 teaches the claim limitation “support ring bonding part with projection. D3 teaches welding of two resin components. D1 modified with D2 and D3 teaches the claim limitations.)  

As to claim 4, D1 discloses the sealing structure for a cover made of resin according to claim 3, wherein the support ring (21) is provided with an annular recessed part that is recessed in the direction of the axis on at least any of an inner periphery side and an outer periphery side of the projection part (Figures 1 and 21.)  

As to claim 6, D1 discloses the sealing structure for a cover made of resin according to claim 1, wherein the shaft part (51) is a boss part of a torsional damper (10; ¶0048), the elastic body part (20) has an annular dust lip (25), and the support ring (21) forms a labyrinth seal in cooperation with the torsional damper (10) (Figures 1 and 21.)  

As to claim 8, the combination teaches the sealing structure for a cover made of resin according to claim 1, wherein the shaft part (51) is a boss part of a torsional damper (10), the elastic body part (20) has an annular dust lip (25), and the cover (61) made of resin forms a labyrinth seal in cooperation with the torsional damper (10) (Figure 21).  

As to claim 9, D1 discloses the sealing structure for a cover (61) made of resin according to claim 8, wherein the cover made of resin has at least one cover protrusion part (62), which is an annular part that protrudes in the direction of the axis, the torsional damper (10) has at least one torsional damper protrusion part (33), which is an annular part that protrudes in the direction of the axis, and the cover protrusion part (62) and the torsional damper protrusion part are opposed to each other to form an annular gap, thereby forming the labyrinth seal (Figure 21.)   


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2017-0268676; Kamiya et al.) in view of D2 (US 9,297,457; Arita) and D3 (JPH 06285994; applicant admitted prior art) and further in view of D4 (US 3,380,866; Ginter). Claim(s) is/are rejected as shown below. 
As to claim 5, D4 teaches a known method of joining two resin parts by adhesive (Col. 1, L19-23, 43-46, 60-62) producing a strong bond. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to join the support ring and the cover by adhesive in D1 as taught by D4 since the claimed invention is merely a combination of known method (such as bonding two resin parts by adhesive), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured bonding and thus effective sealing.     

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675